DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 09/28/2022 is acknowledged.
Claims 35 and 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase "a part" renders the claim indefinite because it is unclear. It is unclear whether the phrase is referring to a new different part or the aforementioned part. 
Claim 23 recites the limitation "the sealing cap" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the inner tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the sealing cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-22, 25-26, 31-33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Patent Publication No. 2014/0142612 A1).
Regarding claim 20, Li et al. discloses a left atrial appendage occluder (400), comprising: a sealing part (11) having a disc-shaped (Figs. 6 and 16, Paragraph 0068) portion (11), a transition portion (ends of closure disc, Paragraph 0068) and a fixed connection component (sleeve, Paragraph 0068), the fixed connection component (sleeve, Paragraph 0068) having a proximal end (proximal end of sleeve); wherein the transition portion (ends of closure disc, Paragraph 0068) extends between (Figs. 6 and 15, Paragraph 0068) the disc-shaped portion (11) and the proximal end (proximal end of sleeve) of the fixed connection component (sleeve, Paragraph 0068); and a flat sealing cap (15) covering the transition portion (ends of closure disc, Paragraph 0068) and fixed to (via welding, Paragraph 0068) the proximal end (proximal end of sleeve) of the fixed connection component (sleeve, Paragraph 0068). (Abstract, Figs. 5-6 and 16-23, Paragraphs 0068-0072). 
Regarding claim 21, Li et al. discloses the left atrial appendage occluder of claim 20, wherein at least a part (Figs. 6 and 16, Paragraphs 0068 and 0071) of the disc-shaped portion (11) is flat (Figs. 6 and 16, Paragraphs 0068 and 0071). (Figs. 6 and 16, Paragraphs 0068 and 0071)).
Regarding claim 22, Li et al. discloses the left atrial appendage occluder of claim 21, wherein a part (Figs. 6 and 16, Paragraphs 0068 and 0071) of the disc-shaped portion (11) which is adjacent to (Figs. 6 and 16) the transition portion (ends of closure disc, Paragraph 0068) is flat ((Figs. 6 and 16, Paragraphs 0068 and 0071). (Figs. 6 and 16, Paragraphs 0068 and 0071). 
Regarding claim 25, Li et al. discloses the left atrial appendage occluder of claim 20, further comprising: a fixing part (114) disposed at one side (Fig. 16) of the sealing part (11) and having a connection end (end connecting to 20, Fig. 16); and a connection part (20) that connects (Fig. 16) the sealing part (11) and the connection end (end connecting to 20, Fig. 16) of the fixing part (114), the connection part (20) having a distal end (distal end of 20) and a proximal end (proximal end of 20). (Figs. 16-18, Paragraphs 0068 and 0071). 
Regarding claim 26, Li et al. discloses the left atrial appendage occluder of claim 25, wherein the fixing part (114) comprises a concave zone (see annotated Fig. 16 below) formed by radially extending from (Fig. 16) the connection end (end connecting to 20, Fig. 16) in a distal direction away from (Fig. 16) the sealing part (11), and a hung zone (see annotated Fig. 16 below) formed by extending in a proximal direction (Fig. 16) from the concave zone (see annotated Fig. 16 below) towards the sealing part (11), with the hung zone (see annotated Fig. 16 below) having an edge (see annotated Fig. 16 below) that defines an opening (Fig. 16) that faces towards (Fig. 16) the sealing part (11), and wherein an edge zone (see annotated Fig. 16 below) extends from the edge (see annotated Fig. 16 below) of the hung zone (see annotated Fig. 16 below) towards the connection part (20). (Fig. 16, Paragraphs 0071-0072).

    PNG
    media_image1.png
    302
    329
    media_image1.png
    Greyscale


Regarding claim 31, Li et al. discloses the left atrial appendage occluder of claim 25, wherein each of the sealing part (11) and the fixing part (114) has an expanding diameter (Fig. 16, Paragraphs 0072 and 0076), and wherein the expanding diameter (Fig. 16, Paragraphs 0072 and 0076) of the sealing part (11) is greater than (Fig. 16, Paragraphs 0072 and 0076) the expanding diameter (Fig. 16, Paragraphs 0072 and 0076) of the fixing part (114). (Fig. 16, Paragraphs 0072 and 0076).
Regarding claim 32, Li et al. discloses the left atrial appendage occluder of claim 26, wherein the connection part (20) defines a central axis (Fig. 16, central axis of 20), and wherein the opening (Fig. 16) has a cross-section (Fig. 16) that is perpendicular to (Fig. 16) the central axis (Fig. 16, central axis of 20). (Fig. 16, Paragraphs 0071-0072).

    PNG
    media_image2.png
    397
    602
    media_image2.png
    Greyscale

Regarding claim 33, Li et al. discloses the left atrial appendage occluder of claim 26, wherein the hung zone (see annotated Fig. 16 below) is provided with at least one anchor (134) facing (Fig. 16, Paragraph 0071) the sealing part (11); and an inclined angle (acute angle between 134 and hung zone, Fig. 16) between each anchor (134) and the hung zone (see annotated Fig. 16 below) ranges from 0 degree to 90 degrees (acute angle between 134 and hung zone, Fig. 16). (Fig. 16, Paragraphs 0071-0072).

    PNG
    media_image3.png
    397
    602
    media_image3.png
    Greyscale



Regarding claim 36, Li et al. discloses the left atrial appendage occluder of claim 25, wherein the fixing part (114) comprises a plurality (Fig. 16, Paragraph 0071) of supporting members (134), each supporting member (134) having a first end (first end of 134) and a second end (second end of 134), with the first end (first end of 134) of each of the supporting members (134) fixedly connected to (Fig. 16, Paragraph 0071) the connection part (20) respectively and the second end (second end of 134) of each supporting member (134) includes a hung bearing section (annotated Fig. 16 below), and wherein at least one hung bearing section (annotated Fig. 16 below) is provided with an anchor (134) facing (Fig. 16) the sealing part (11); and an inclined angle (acute angle between 134 and hung bearing section, annotated Fig. 16 below) between the anchor (134) and the hung bearing section (annotated Fig. 16 below) ranges from 0 degree to 90 degrees (acute angle between 134 and hung bearing section, annotated Fig. 16 below). (Fig. 16, Paragraphs 0071-0072).

    PNG
    media_image4.png
    397
    644
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Publication No. 2014/0142612 A1).
Regarding claim 30, Li et al. discloses the left atrial appendage occluder of claim 25, wherein the sealing part (11) has a proximal end (proximal end of 11) and the fixing part (114) has a distal end (distal end of 114). 
However, Li et al. does not expressly disclose wherein a relative distance between the proximal end of the sealing part and the distal end of the fixing part is 4-70mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Li et al. to have a relative distance between the proximal end of the sealing part and the distal end of the fixing part is 4-70mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Li et al. would not operate differently with the claimed relative distance and since both devices are used for occluding left atrial appendages, the device would function appropriately having the claimed relative distance. Further, applicant places no criticality on the range claimed, indicating simply that the relative distance to meet the size of the anatomy structure of the left atrial appendage so as to ensure secure fixation (Page 3).

Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Publication No. 2014/0142612 A1) in view Lindgren et al. (U.S. Patent Publication No. 2017/0095256 A1). Lindgren et al. is cited in the IDS. 
Regarding claims 27-29, Li et al. discloses the left atrial appendage occluder of claim 25 as seen above, and further discloses (Claim 27) wherein the sealing part (11) and the fixing part (114) both have a radial deformation capacity (radial deformation capacity of 11 and radial deformation capacity of 114) and an axial deformation capacity (axial deformation capacity of 11 and axial deformation capacity of 114); (Claim 28) wherein the sealing part (11) and the fixing part (114) both have a radial length variation (radial length variation via expansion of 11 and 114 from constraining delivery sheath) and a radial length variation ratio (radial length variation ratio of 11 and 114); (Claim 29) wherein with the application of the same axial force (axial force from constraining sheath). 
However, Li et al. fails to disclose (Claim 27) wherein the radial deformation capacity of the sealing part is greater than that of the fixing part, and/or the axial deformation capacity of the sealing part is greater than that of the fixing part; (Claim 28) wherein with the application of a same radial force, the radial length variation of the sealing part is greater than the radial length variation of the fixing part, or the radial length variation ratio of the sealing part is greater than the radial length variation ratio of the fixing part; (Claim 29) a displacement of the sealing part along a direction of the axial force is greater than a displacement of the fixing part along the direction of the axial force.
Lindgren et al. teaches a similar device in the same field of endeavor (Claim 27) wherein the radial deformation capacity  (radial deformation capacity of 101, Paragraph 0007, 0027 and 0033) of the sealing part (101) is greater than (Paragraph 0007, 0027 and 0033) that of the fixing part (radial deformation capacity of 105, Paragraph 0007, 0027 and 0033), and/or the axial deformation capacity (axial deformation capacity of 101, Paragraph 0007, 0027 and 0033) of the sealing part (101) is greater than (Paragraph 0007, 0027 and 0033) that of the fixing part (axial deformation capacity of 105, Paragraph 0007, 0027 and 0033); (Claim 28) wherein with the application of a same radial force (radial force provided via surrounding tissue, Paragraphs 0007, 0027, 0030, and 0033), the radial length variation (radial length variation of 101, Paragraph 0007, 0027 and 0033) of the sealing part (101) is greater than (Paragraph 0007, 0027 and 0033) the radial length variation (radial length variation of 105, Paragraph 0007, 0027 and 0033) of the fixing part (105), or the radial length variation ratio of the sealing part is greater than the radial length variation ratio of the fixing part; (Claim 29) a displacement (displacement force provided via surrounding tissue and/or deployment, Paragraphs 0007, 0027, 0030, and 0033) of the sealing part (101) along a direction of the axial force (displacement force provided via surrounding tissue and/or deployment, Paragraphs 0007, 0027, 0030, and 0033) is greater than (Paragraphs 0007, 0027, 0030, and 0033) a displacement (Paragraphs 0007, 0027, 0030, and 0033) of the fixing part (105) along the direction of the axial force (displacement force provided via surrounding tissue and/or deployment, Paragraphs 0007, 0027, 0030, and 0033). (Abstract, Paragraphs 0007, 0027, 0030, and 0033). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Li et al. to incorporate the deformation/displacement teachings of Lindgren et al. The motivation for the modification would have been to allow the device to be highly conformable and better fill the LAA. (Lindgren et al. Paragraph 0033). 

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771